DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 2, 5, 6, 8-16 and 18-26 are pending and under examination.


35 USC § 103 rejections maintained
 The rejections of claims 1, 2, 5, 8-16 and 18-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hacohen et al (US 2011/0293637, 1 December 2011, IDS, cited previously), Randolph et al (US 20100158951, published 24 June 2010, IDS, cited previously) and Cleland et al (US 6821515, 23 November 2004, IDS, cited previously) in view of Walensky et al (US 2010/0286057, published 11 November 2010), Nash et al (US 2011/0223149, published 15 September 2011) and Georges (US 9962453, issued 8 May 2018, effective filing date 2 December 2013) are maintained. 
Hacohen et al discloses pharmaceutical compositions for intravenous and intraperitoneal injection comprising at least 2 peptides (24-40 amino acids in length) and adjuvants (paragraphs 16, 117, 140, 145, 146). The suspensions can be aqueous (in water) or in buffered carriers, can contain pH adjusting agents and tonicity adjusting agents (paragraph145). Hacohen disclose peptides having a hydrophobic fraction of less than 0.45.
Randolph discloses peptide compositions for vaccination comprising at least one aluminum salt, at least one buffer system (succinate or citrate), at least one glass forming agent (sucrose or trehalose) and an adjuvant (paragraphs 9, 21-22). Randolph discloses peptides having 15 to 35 amino acids that have a hydrophobic fraction of less than 0.45, wherein the hydrophobic fraction is the total number of hydrophobic amino acids in a peptide divided by the total number of amino acids in the peptide, wherein the hydrophobic amino acids are alanine, leucine, isoleucine, valine, methionine, phenylalanine and tryptophan (Table 2).
Cleland discloses preparing protein formulations for intravenous vaccination comprising 1-20 mM succinate, citrate, sucrose, trelahose and/or dextrose (column 9, lines 62-65; col. 15, lines 30-50; col. 18, lines 3-20). Cleland et al discloses lyophilized protein formulations which contain 1 mM to about 20 mM succinate, citrate, sucrose, trelahose and/or dextrose for reconstitution (col. 15, lines 30-50; column 18, lines 3-11). Cleland disclose that proteins include the α chain (21 amino acids) and β chain (30 amino acids) of insulin (column 6 line 53 to column 7, line 28).
One of ordinary skill in the art would have been motivate to apply Hacohen’s peptide composition and Cleland’s peptide composition comprising 1-20 mM succinate to Randolph’s peptide compositions because Hacohen, Randolph, and Cleland all disclose peptide compositions for eliciting immune responses in humans.  Additionally, since Cleland et al discloses that stable lyophilized protein formulations which contain 1 mM to about 20 mM succinate, citrate, sucrose, trelahose or dextrose for reconstitution, it also would have been obvious and within the purview of one skilled in the art to use any of the known solutions such as succinate, citrate, sucrose, trehalose in the vaccine composition for lyophilization and then reconstituting with an aqueous solution comprising citrate and dextrose.  
Furthermore, the court has held that it is obvious to combine two compositions, in order to form a third composition, when each of the two compositions is taught by the prior art to be useful for the same purpose.  (In re Kerkhoven, 626, F.2s 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  The idea of combining them flows logically from their having been individually taught in the prior art (MPEP 2144.06).   Combining prior art elements according to known methods to yield predictable results is an exemplary rationale for a prima facie case of obviousness.  MPEP2143.  Thus, it would have been would have been prima facie obvious to combine Randolph’s peptide compositions comprising peptides having a having a hydrophobic fraction of less than 0.45 with Hacohen’s peptide composition and Cleland’s peptide composition comprising 1-20 mM succinate along with sucrose, trelahose and/or dextrose to have a aqueous peptide composition of a plurality of peptides having a hydrophobic fraction of less than 0.45 at with a pH modifier, wherein the pH modifier is 2mM to 5mM succinate solution and a tonicity adjusting agent such as sucrose, trelahose and/or dextrose.
Neither Hacohen, Randolph, nor Cleland disclose a pharmaceutical composition comprising a 300 ug/ml peptide, 1-4% DMSO and 5% glucose.
Walensky disclose pharmaceutical compositions comprising 22 amino acid BIM peptides in dispersing agent, citrate buffer, isotonic agent and 2.5% DMSO/D5W. (paragraphs 266- 268, 277, 317; Figures 8-11). Walensky disclose 22 amino acid BIM peptides having a having a hydrophobic fraction of less than 0.45 (Figures 8-11).
Nash disclose that IV dose formulations are prepared by dissolving peptide in 5% DMSO/D5W to achieve a 10 or 3 mg/Kg dose and administered at 10 mL/kg per single injection (paragraph 276).  
Georges disclose measuring hydrophobicity of immunogenic peptides (column 2, lines 46-52). Georges discloses that peptides may have an amino acid sequence in which 45% or less of the amino acid residues have a hydrophobic sidechain (column 8, lines 60-63). Georges disclose that since the amino acid residues can different pKa values, the solubility can be manipulated by varying the pH and/or ionic concentration of the solution (column 9 line 66 to column 10, line 2).
One of ordinary skill in the art would have been motivated to apply Walensky and Nash’s peptide compositions comprising  a plurality of peptides having a having a hydrophobic fraction of less than 0.45 in citrate buffer and 2.5% DMSO/D5W to Sahin, Randolph, Hacohen and Cleland’s aqueous peptide composition comprising a plurality of peptides having a hydrophobic fraction of less than 0.45 in succinate or citrate buffer with sucrose, trelahose and/or dextrose because Hacohen Randolph, Cleland, Walensky and Nash all disclose peptide compositions that are to be administered in humans. Furthermore, the court has held that it is obvious to combine two compositions, in order to form a third composition, when each of the two compositions is taught by the prior art to be useful for the same purpose.  (In re Kerkhoven, 626, F.2s 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  The idea of combining them flows logically from their having been individually taught in the prior art (MPEP 2144.06).   Combining prior art elements according to known methods to yield predictable results is an exemplary rationale for a prima facie case of obviousness.  MPEP 2143. Furthermore, it would have been obvious to adjust the pH modifier and tonicity agent to enhance the solubility of the peptides based on Georges disclosure that the solubility of peptides can be manipulated by varying the pH and/or ionic concentration of the solution. It would have been prima facie obvious to combine Hacohen, Randolph, and Cleland’s peptide composition with Walensky and Nash’s aqueous composition comprising 300 ug/ml peptides in  5% DMSO/D5W in citrate buffer to have a aqueous peptide composition of a plurality of peptides having a having a hydrophobic fraction of less than 0.45 at a concentration of 300 ug/ml with a pH modifier, wherein the pH modifier is 2mM to 5mM succinate solution, a tonicity adjusting agent such as 5% dextrose and DMSO at a concentration of 1-4%.
Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of to determine the optimal amount of each ingredient needed to achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of ingredient amounts would have been obvious at the time of applicant's invention.
 The principle of law states from MPEP 2144.05: "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."(Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382); Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  Hence the claimed invention as a whole is prima facie obvious absence unexpected results. When optimizing solubility of peptides in solution, one must take into account the length of the peptide, the concentration of the peptide and the presence or absence of other components and their concentration in the solution. As discussed previously, the salting out of a small number of peptides in PBS at a pH of 7.4 would not be sufficient to demonstrate unexpected results.
One of ordinary skill in the art would have had a reasonable expectation of success given that making pharmaceutical compositions comprising peptides with the claimed agents were well known in the art. 
It has been interpreted that the art doesn’t have to explicitly indicate that the pharmaceutical composition does not comprise PBS but only that other tonicity agents such as dextrose, sucrose or trehalose may be used in the alternative. This is consistent with what was disclosed in the specification.

Applicant also argues that the field of protein solubility is unpredictable and the pending claims show objective indicia of nonobviousness. Applicant has previously presented arguments that there was no prima facie case of obviousness because a person of ordinary skill would not have been able to predict that the formulations disclosed in Randolph and Cleland, which were useful for large proteins, would apply similarly for the 15-35 amino acid-long peptides in Hacohen. Applicant argues that not only has the Examiner provided no rationale supporting the particular selections among six references required to obtain the claimed subject matter, but also the level of uncertainty in the art is high. Applicant argues that this is demonstrated by the Tjemberg reference which describes two large proteins, extracellular soluble domain of the human growth hormone receptor (hGHbp) and the phosphatase domain of PFKFB 1 (BPase) having similar sizes as the proteins described in Randolph and Cleland, that when exposed to low concentrations of 1-5% DMSO, led to protein denaturation, aggregation or degradation.
In addition, Applicant argue objective indicia of non-obviousness. Applicant argues that they have demonstrated unexpected results of peptide solubility in the claimed compositions. Applicant argue that  even if optimization was routine and a skilled artisan was seeking to solve the problem of solubilizing peptides having similar lengths and consisting of naturally occurring amino acids as claimed, a skilled artisan would understand that at high concentrations of DMSO (low concentrations of water), the solubility of such peptides is high, whereas at low concentrations of DMSO (high concentrations of water) caused a decrease in peptide solubility. Applicant argues that  even if the skilled artisan was seeking to optimize conditions to solve the problem of providing compositions having improved solubility of the peptides as claimed, there is clear teaching in, for example, Malavolta to use high concentrations of DMSO rather than low concentrations (1-4% DMSO).
Applicant further argues that in contrast to the proteins of Tjemberg, the peptides of the claimed aqueous pharmaceutical composition had improved peptide solubility in 1-4% DMSO. Applicant argues that the conditions that maintain stability and solubility of any individual peptides bear no correlation to conditions that might stabilize and solubilize any individual large proteins. Given that individual large proteins and individual peptides can behave differently under similar chemical conditions, a person of skill in the art would not reasonably expect the formulations disclosed in Cleland and Randolph as useful for larger proteins to apply similarly for peptides as recited in the claims.
Applicant also argues  since all the formulations disclosed in Hacohen, Cleland and Randolph do not teach or suggest 1-4% DMSO as acknowledged by the Office, there would be no reasonable expectation of success that combining the 15-35 amino acid-long peptides in Hacohen to any of the formulations described in Cleland and Randolph would result in an aqueous pharmaceutical composition having improved peptide solubility.
Applicant’s arguments have been considered but are not persuasive. As discussed previously, the 20 – 33 amino acid peptides used in Example 6 were first dissolved in 100% DMSO and then diluted 25 fold to 2 mg/ml in aqueous solvent. It is not clear from the Specification how much the initial solubilization in 100% DMSO had on the subsequent solubility of the peptides . The Specification further disclose in Example 6 that almost all peptides with a hydrophobic fraction lower than 0.4 are soluble in DMSO/D5W, but a number of peptides with a hydrophobic fraction greater than or equal to 0.4 were not soluble in DMSO/D5W. The Specification further disclose that a number of these can be solubilized by addition of 5mM succinate.  3 of 4 of these peptides had hydrophobic fractions between 0.4 and 0.43. Four peptides became less soluble upon addition of succinate; 3 of 4 of these peptides had a hydrophobic fraction greater than or equal to 0.45. The results from Table 5 demonstrate that 4 out of 5 peptides were soluble in both PBS at pH 7.4 and 5% glucose. One peptide was soluble in 5% glucose but insoluble in PBS 7.4. It does not appear that the pH or concentration of PBS was altered to determine if they had any effect on peptide solubility. As previous discussed, Georges discloses the solubility of peptides can be manipulated by varying the pH and/or ionic concentration of the solution. Thus, what the Specification demonstrates is that one PBS solution solubilized 80% of the listed peptides having 20-33 amino acids and a hydrophobicity of less than .45 while a 5% dextrose solution solubilized 100% of the peptides. Based on Georges, it is likely that changing the pH and ionic concentration of the PBS solution would solubilize most of the peptides listed in Table 4. It is noted that four of the peptides listed in Table 4 were not soluble in 5% glucose. Given that most of the peptides listed in Table 4 were 30 – 33 amino acids in length it is not clear whether any 15 amino acid peptides would not be soluble in PBS at the pH and concentration used in Example 6. 
The Specification discloses that most peptides listed in Table 4 were soluble in 5% glucose, 4% DMSO and 5mM succinate. The parameters for the different components were not altered to measure solubility so it is not even clear if the parameter of the components were optimized let alone unexpected.
Furthermore, given that the aqueous solution from Example 6 appears to comprise 4% DMSO and 5% dextrose and the peptide concentration appears to be 2 mg/ml, the unexpected results described by Applicants are not commensurate in scope with the breadth of the claims as currently presented.  
 As discussed previously,  Randolph disclose peptides having 15 to 35 amino acids that have a hydrophobic fraction of less than 0.45 (Table 2) and Cleland disclose that proteins include the α chain (21 amino acids) and β chain (30 amino acids) of insulin (column 6 line 53 to column 7, line 28). Thus, both Randolph and Cleland disclose polypeptides consisting of 15 to 35 amino acids. 
As discussed above, all the parameters for the pharmaceutical composition listed in the claims are recited in the art. Thus, the issues are whether the specific parameters listed in the claims involve unexpected results and whether the initial solubilization of the peptides in 100% DMSO had any effect on the solubilization of the peptides. As recited above, Georges disclose that since the amino acid residues can different pKa values, the solubility can be manipulated by varying the pH and/or ionic concentration of the solution. 
The Specification demonstrated that particular parameters, such as specific concentrations of DMSO, glucose and succinate resulted in the solubility of most of the peptides having a hydrophobicity fraction of less than 0.45. The specification also disclose that Table 4 shows the results of solubility evaluations of 60 potential neoantigen peptides, sorted based on the calculated fraction of hydrophobic amino acids. The specification disclose that almost all peptides with a hydrophobic fraction lower than 0.4 are soluble in DMSO/D5W, but a number of peptides with a hydrophobic fraction greater than or equal to 0.4 were not soluble in DMSO/D5W (paragraph 383). The specification disclose that a number of these can be solubilized by addition of 5mM succinate. The specification disclose that 3 of 4 of these peptides had hydrophobic fractions between 0.4 and 0.43. The specification also disclose that four peptides became less soluble upon addition of succinate; 3 of 4 of these peptides had a hydrophobic fraction greater than or equal to 0.45. Thus, it appears as if Applicant was using a trial and error process to determine the solubility of 57 peptides which were 20-33 amino acid in length. However, as Georges disclose, the solubility of peptides can be manipulated by varying the pH and/or ionic concentration of the solution (column 9 line 66 to column 10, line 2). Thus, it was well known in the art that varying pH modifiers and tonicity adjusting agents could be used to enhance the solubility of peptides. 
The Specification does not appear to disclose the pH of the succinate, nor whether it was varied to determine the optimal solubility of the peptides. Furthermore, it does not appear that the concentrations of the DMSO, glucose and succinate were varied to determine the optimal concentrations of these components. In addition, the parameters listed for these components in the claims are broader than the parameters used in the Examples to demonstrate solubility. The only variables appear to be that the use of PBS resulted in the salting out of a small number of peptides. However, the pH of the PBS nor the concentration of the PBS were altered to determine whether these factors increase the solubility of the peptides. Furthermore, the effect of altering the concentrations of DMSO, glucose or succinate on the solubility of the peptides is unknown. It is not known what the effect of the pH on the  solubility of the peptides. Thus, it is not clear whether the parameters of the components were optimized let alone resulted in unexpected results.

In response to Applicant’s argument that in contrast to the proteins of Tjemberg, the peptides of the claimed aqueous pharmaceutical composition had improved peptide solubility in 1-4% DMSO, as discussed previously, Tjemberg disclose that assay concentrations of DMSO are normally from 0.1 % to 5% DMSO. Tjemberg also disclose that DMSO is often one of the principal additives in assay buffer. Thus, Tjemberg reinforces the premise that for most solutions the concentrations of DMSO are normally from 0.1 % to 5%. This is consistent with what was disclosed in Walensky that disclose pharmaceutical compositions comprising 22 amino acid BIM peptides in dispersing agent, citrate buffer, isotonic agent and 2.5% DMSO/D5W. Tjemberg does disclose that at concentrations of 3% DMSO can result in a change in properties of proteins leading to protein denaturation or aggregation for the phosphatase domain of PFKFB1 (BPase). Tjemberg also disclose DMSO can change the apparent binding properties of the proteins.  Tjemberg disclose that in the presence of DMSO the temperature gradient of the heat capacity of  BPase was higher than in DMSO-free Tris-CL which resulted in an increase in the number of dimers and trimers (Fig 6.). Thus, Tjemberg does disclose that the use of DMSO in buffers may cause aggregation of protein which may be caused by protein unfolding. It is not clear the relevance of Tjemberg for the use of DMSO in peptide solutions nor why one of skill in the art would not reasonably expect the buffer formulations disclosed in Cleland and Randolph as useful for larger proteins to apply similarly for peptides as recited in the claims, especially given that both Cleland and Randolph disclose polypeptides comprising 15 – 35 amino acids. Tjemberg does not indicate that the buffer used was consequentially in determining the aggregation of BPase.

In response to Applicant’s argument that Malavolta used high concentrations of DMSO rather than low concentrations (1-4% DMSO), it is not clear how relevant the findings of Malavolta are given that Malavolta was attempting to solubilize an 8 amino acid peptide known to be insoluble. It is noted that Malavolta, like Georges, disclose that the solubility of some peptides was dependent on the pH of the medium (page 1481, 1st column). Thus, any relationship between the percent of DMSO in the medium and the solubility of a peptide must take into account the pH and/or ionic concentration of the medium. It does not appear in the Specification that either of these variable were taken into account when determining solubility of the peptides.
Furthermore, as stated previously, the Specification disclose that the peptides were dissolved in DMSO at high concentration, diluted with 5% dextrose in water (D5W) The Specification disclose that a final concentration of 4% DMSO was used to solubilize peptides (paragraph 440). It does not appear that different concentrations of DMSO were used to determine optimal concentrations of DMSO for each peptide.  

Applicant states that Walensky discloses the identification of a novel active site on a BCL-2 family polypeptide, and uses stapled peptides to elucidate the activity of BIM peptides in a mouse model. Stapled peptides consist of peptide chains that have been chemically-modified to comprise cross-links to form an a-helical peptide structure. The cross-links join the side chains of modified amino acids in the peptide. This process of peptide stapling, uses non-natural amino acids to facilitate macrocyclization by ring-closing olefin metathesis. Applicant argues that by contrast, the pending claims require that each of the peptides within the composition has "a length of from 15 to 35 amino acids consisting of naturally occurring amino acids." Applicant argues that given that Walensky discloses stapled peptides that are clearly different from the peptides recited in the claims, a person of skill in the art would not expect that a solution used to maintain solubility of peptides engineered (by 'stapling' ) to maintain a biologically active structure dependent on solubility and containing non-natural amino acids would be useful or applicable to solubilize the non-stapled, all naturally occurring amino acids peptides recited in the claims. 
Applicant further argues that Nash fails to teach or suggest a composition
comprising peptides that have a length of 15 to 35 amino acids consisting of naturally occurring amino acids. In fact, Nash discloses that "unmodified peptides often suffer from poor metabolic stability, poor cell penetrability, and promiscuous binding due to conformational flexibility." Applicant argues that given that Nash discloses peptidomimetic macrocycles that are clearly different from the peptides having lengths of 15 to 35 amino acids consisting of naturally occurring amino acids, and directs a person away from using such peptides, a person of skill in the art would have no
motivation to combine the teachings of Nash with the cited references to produce an aqueous pharmaceutical composition having improved peptide solubility. Applicant argues that as peptidomimetic macrocycles and the peptides recited in the claims are structurally different, a person of skill in the art would not reasonably expect the formulations disclosed in Nash as useful for peptidomimetic macrocycles to apply similarly for the peptides having lengths of 15 to 35 amino acids consisting of naturally occurring amino acids.
In response, as discussed previously, both the BIM-SAHB molecule and the peptidomimetic macrocycles would be considered to be peptides which comprise primarily naturally occurring amino acids. The peptides have been modified to increase stability in vivo. It is not clear why either Walensky or Nash would be considered to be non-analogous art given that they are made of amino acids and Applicant has not supplied any evidence that the peptides of Nash and Walensky would have different solubility properties in an aqueous pharmaceutical composition than a peptide having unmodified amino acids.  It is noted that Walensky identifies the listed compounds as peptides.  One of skill in the art would look to the aqueous compositions of Walensky and Nash for their disclosure of aqueous pharmaceutical compositions comprising peptides suitable for administration to a human subject. It is noted that Hacohen, Randolph and Georges all disclose peptides comprising all naturally-occurring amino acids. Furthermore, as discussed above, Tjemberg disclose that assay concentrations of DMSO are normally from 0.1 % to 5% DMSO.

In addition, Applicant argues that the cited references do not provide a reasonable expectation of success to arrive at the pending claims. Applicant argues that 
Georges does not remedy the deficiencies in the teachings of Hacohen, Randolph, Cleland, Walensky, and Nash at least because it does not teach or suggest any peptide composition in DMSO, let alone 1-4% DMSO. Applicant argues that the preferred buffer in Georges is one containing PBS. Applicant argues that the pending claims specify "an aqueous component that does not  comprise phosphate buffered saline (PBS)." Applicant argues that one of ordinary skill in the relevant art must have a reasonable expectation of success in light of the cited reference or references. Importantly, the
reasonable expectation of success must be found in the prior art, and may not be based on the Applicant's disclosure.
 	Applicant argues that the Examiner has also stated, "the salting out of a small number of peptides in PBS at a pH of 7.4 would not be sufficient to demonstrate unexpected results" and "[i]t has been interpreted that the art doesn't have to explicitly indicate that the pharmaceutical composition does not comprise PBS but only that other tonicity agents such as dextrose, sucrose or trehalose may be used in the alternative." Applicant contends that the Examiner is not granting the appropriate weight to the explicitly claimed features of the pharmaceutical composition lacking PBS and instead comprising 1-4% DMSO. Applicant argues that the explicit exclusion of the PBS from the claimed pharmaceutical compositions cannot be considered routine optimization because PBS is not a "results effective" variable when solubilizing peptides. Applicant
points the Examiner to MPEP 2144.05(Il)(B), which states a "particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Applicant argues that the cited prior art does not recognize a clear nexus between PBS and solubility of peptides as claimed (see Ex parte Morey, Appeal No. 2018-005633, at 3 (P.T.A.B. July 2, 2020), wherein the claimed parameter was not a recognized result-effective variable because the cited prior art did not recognize a clear nexus between the claimed parameter and the relevant property).
Applicant argues that the specification as filed specifies that PBS is not suitable for solubilizing the peptides as claimed. Example 6 of the instant specification discloses that the present inventors conducted a study of solubility of peptides, including PBS. However, surprisingly, precipitating out of peptides was observed which caused a "visible cloudiness". Applicant states that "from 40 peptides tested, that D5W was, unexpectedly, shown to be more effective than PBS (and that sucrose and trehalose were also found to be effective as alternatives to dextrose)." According to the instant specification, solubility evaluations showed that "upon addition of the PBS pH 7 .4, it was observed that one or more of the peptides had precipitated out." Applicant argues that this is contrary and unexpected to what a skilled artisan would arrive at based on the teachings of Georges (that PBS was a suitable buffer for formulating peptides). Applicant's argues that their specification demonstrates that PBS led to peptide precipitation, and that PBS would not be a suitable buffer for reconstitution. Applicant argues that a skilled artisan reading Georges would have had no reasonable expectation that the claimed pharmaceutical composition containing 1-4% DMSO and lacking PBS could successfully solubilize multiple peptides, each with 15-35 consisting of naturally occurring amino acids.
Applicant’s arguments have been considered but are not persuasive. Paragraph 192 of the Specification recites “In certain embodiments, the pharmaceutically acceptable earner is an aqueous solvent, i.e., a solvent comprising water, optionally with additional co-solvents. Exemplary pharmaceutically acceptable carriers include water, buffer solutions in water (such as phosphate buffered saline (PBS), and 5% dextrose in water (D5W) or 10% trehalose or 10% sucrose. In certain embodiments, the aqueous solvent further comprises dimethyl sulfoxide (DMSO), e.g., in an amount of about 1-4%, or 1-3%”. Thus, Applicant’s own Specification indicates that PBS is a suitable pharmaceutically acceptable carrier. 
In addition. Paragraph 418 of the Specification recites “Upon addition of the PBS pH 7.4, it was observed that one or more of the peptides had precipitated out”. Table 5 indicates that one out of five peptides precipitated out with PBS, pH 7.4. It does not appear that any other concentration of PBS nor any other pH was used to solubilize the peptides. As previous discussed, Georges discloses the solubility of peptides can be manipulated by varying the pH and/or ionic concentration of the solution. Thus, what the Specification demonstrates is that one PBS solution solubilized 80% of the listed peptides having 20-33 amino acids and a hydrophobicity of less than .45 while a 5% dextrose solution solubilized 100% of the peptides. Based on Georges, it is likely that changing the pH and ionic concentration of the PBS solution would solubilize most of the peptides listed in Table 4. It is noted that four of the peptides listed in Table 4 were not soluble in 5% glucose. It is not clear from the Specification that the solubility of 40 peptides were determined using the PBS solution.
It is not clear why Applicant insists that the cited references do not provide a reasonable expectation of success to arrive at the pending claims. Methods for solubilizing peptides were well known in the art and as Georges recites, changing the pH and ionic concentration of a particular solution would result in peptide solubility.

In response to Applicant’s argument that the preferred buffer in Georges is one containing PBS, Georges also disclose a histidine buffer solution, a sodium bicarbonate buffer, a Tris - HC1 buffer and an acetic acid buffer.   Furthermore, Walensky, Cleland and Randolph disclose pH modifiers of citrate or succinate or citrate.


The rejections of claims 1, 2, 5, 6, 8-16 and 18-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hacohen et al (US 2011/0293637, 1 December 2011, IDS, cited previously), Randolph et al (US 20100158951, published 24 June 2010, IDS, cited previously) in view of Cleland et al (US 6821515, 23 November 2004, IDS, cited previously), Walensky et al (US 2010/0286057, published 11 November 2010), Nash et al ( US 2011/0223149, published 15 September 2011) and Georges (US 9962453, issued 8 May 2018, effective filing date 2 December 2013) in further view of Sun et (US 7572821, issued 11 August 2009) and Du et al (US 8648104, issued, 11 February 2014, filed 22 May 2008) are maintained. 
	Neither Hacohen, Randolph, Cleland, Walensky, Nash nor Georges disclose a tonicity adjusting agent is 3.6-3.7% dextrose.  
	Sun disclose a pharmaceutical composition for treating cancer by intravenous injection comprising 3.6% dextrose column 276, lines 9-15)..
	Du disclose a pharmaceutical composition for treating cancer by intravenous or intraperitoneal injection comprising 3.6% dextrose column 359, line 65 to column 360, line 5; column 361, lines 30-38).
	One of ordinary skill in the art would have been motivated to apply Sun and Du’s pharmaceutical composition comprising 3.6% glucose to Hacohen, Randolph, Cleland, Walensky, Nash and Georges pharmaceutical composition comprising 5% glucose because Hacohen, Randolph, Cleland, Walensky, Nash, Sun and Du all disclose pharmaceutic compositions that may be administered to humans.  It would have been prima facie obvious to substitute Sun and Du’s 3.6% glucose for the 5% glucose in Hacohen, Randolph, Cleland, Walensky and Nash’s pharmaceutic composition because both concentrations have been shown to be suitable for administration in vivo.

Applicant argues that Sun and Du are nonanalogous art. Applicant argues that there is no structural overlap between the compositions described in Sun and the peptides in the present invention. Applicant argues that peptides pose a different technical problem than isothiazole derivatives compounds that are synthetically modified to comprise strained ring structures with different hydrophobicity, charge, and stability issues. 
Applicant further argues that the structural differences between the compositions described in Du and the compositions of the present invention are significant. Applicant argues that the compositions of Du are small molecule compounds comprising a triazole while the claimed aqueous pharmaceutical compositions comprise inter alia peptides having lengths of from 15 to 35 amino acids consisting of naturally occurring amino acids. Applicant argues that there is no structural overlap between the compounds described in Du and the peptides in the present invention. Applicant argues that such peptides pose a different technical problem than small molecule compounds comprising a triazole that are synthetically modified to comprise strained ring structures with different hydrophobicity, charge, and stability issues.
Applicant’s arguments have been considered but are not persuasive.  As an initial note, the claims are drawn to an aqueous pharmaceutical composition suitable for administration to a human subject, not a method of solubilizing a specific peptide. MPEP 2141.01(a) I recites that a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212. Both Sun and Du disclose a pharmaceutical composition for treating cancer. Given that the function of the aqueous pharmaceutical composition comprising peptides of the present claims is to treat cancer, both Sun and Du are from the same field of endeavor as the claimed invention, administering anti-cancer agents to cancer patients. It is noted that the art already disclose the use of dextrose in pharmaceutical compositions comprising peptides for use in cancer treatment. One of skill in the art would have looked to the art to identify pharmaceutical compositions comprising 3.6% dextrose capable of treating cancer.

	
	Double Patenting
The rejections of claims 1, 2, 5, 6, 8-16 and 18-24  on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 8, 8-16, 21-23, 25, 26, 39-43, 46-50 and 54-59  of copending Application No. 15/102,129 are maintained.
Applicant has requested that the rejection be held in abeyance until allowable subject matter has been indicated.


NEW REJECTIONS: Based on the Amendments

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 25 and 26 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. THIS IS A NEW MATTER REJECTION.
	There does not appear to be in the Specification for the limitation  “the DMSO concentration of less than 3%” in the specification as filed.  There does not appear to be support in the Specification for the limitation “wherein the tonicity adjusting agent is 4.8% - 5% dextrose”. The Specification does disclose 4.8 - 5 mM Sodium Succinate.


Summary
Claims 1, 2, 5, 6, 8-16 and 18-26 stand rejected 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK HALVORSON/Primary Examiner, Art Unit 1642